                     Case 1:16-cv-00445-TSC Document 142 Filed 10/21/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


                BASSEM AL-TAMIMI, et al.,                      )
                             Plaintiff                         )
                                v.                             )      Case No. 1:16-cv-445 (TSC)
               SHELDON ADELSON, et al.,                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         all plaintiffs                                                                                                .


Date:          10/21/2019                                                               /s/ Michael Barfield
                                                                                         Attorney’s signature


                                                                                    Michael Barfield - 1023971
                                                                                     Printed name and bar number

                                                                                  Law Office of Michael Barfield
                                                                             4401A Connecticut Avenue NW, Ste. 169
                                                                                    Washington, DC 20008
                                                                                               Address

                                                                                     mjbarfieldesq@gmail.com
                                                                                            E-mail address

                                                                                          (917) 284-3106
                                                                                          Telephone number

                                                                                          (202) 776-0136
                                                                                             FAX number
